DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 03/10/2020, 03/11/2020, 06/08/2021, 11/21/2021 and 03/27/2022. An initialed copy is attached to this Office Action.
Claim Objections
Claim 29 is objected to because of the following informalities: the claim depends on a canceled method claim. Appropriate correction is required. For the purpose of continuing examination, claim 29 is assumed to depend on claim 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuma et al. (USPG Pub No. 2014/0300864), hereinafter “Fukuma”.
Regarding claim 1, Fukuma discloses a method of operating an ophthalmic device (1) having an illumination module arranged to scan light across a region of the retina of a subject's eye to illuminate said region (see Fig. 1, Paragraphs 69, 75-80, 92), the method comprising processes of: aligning the pupil of the eye with a focal point of the illumination module (Paragraphs 62, 92, 93); following the alignment of the pupil with the focal point, monitoring a position of the pupil relative to the focal point and maintaining the alignment of the pupil with the focal point based on the monitored position (Paragraphs 93, 94, 167-180); performing, while the alignment of the pupil with the focal point is being maintained based on the monitored position (Paragraphs 92-94, 167-180), processes of: aligning a scan location of the illumination module on the retina to a target scan location (Paragraphs 62, 92-95, 106-110, 144-146, 167-180); and maintaining the scan location at the target scan location (Paragraphs 62, 92-95, 106-110, 144-146, 167-180), by: acquiring retinal feature information from a monitored portion of the retina (see Fig. 8D, Paragraphs 62, 92-95, 106-110, 144-146, 167-180); processing the acquired retinal feature information to generate scan location correction information (Paragraphs 165-169); and maintaining the scan location at the target scan location using the generated scan location correction information (Paragraphs 170-176); and performing a scan at the target scan location to illuminate a region of the retina at the target scan location while the scan location is being maintained at the target scan location using the generated scan location correction information (Paragraphs 62, 92-95, 106-110, 144-146, 106-110, 167-180).  
Regarding claim 2, Fukuma discloses wherein the pupil of the eye is aligned with the focal point by monitoring the position of the pupil relative to the focal point and, based on the monitored position, adjusting the focal point of the illumination module so as to bring the focal point into alignment with the pupil (Paragraphs 93, 106-110, 144-146, 167-180).  
Regarding claim 3, Fukuma discloses wherein the pupil of the eye is aligned with the focal point by monitoring the position of the pupil relative to the focal point and generating, based on the monitored position, at least one of: signals to cause the subject to move the eye so that the pupil is brought into alignment with the focal point; and signals to cause an operator of the ophthalmic device to control the focal point of the illumination module so as to bring the focal point into alignment with the pupil (Paragraphs 93, 106-110, 144-146, 167-180).  
Regarding claim 4, Fukuma discloses wherein the alignment of the pupil with the focal point is maintained by monitoring the position of the pupil relative to the focal point and adjusting the focal point of the illumination module, based on the monitored position, so as to maintain the alignment (Paragraphs 93, 106-110, 144-146, 167-180).  
Regarding claim 5, Fukuma discloses wherein the alignment of the pupil with the focal point is maintained by monitoring the position of the pupil relative to the focal point and generating, based on the monitored position, at least one of: signals to cause the subject to move the eye so as to maintain the alignment; and signals to cause an operator of the ophthalmic device to control the focal point of the illumination module so as to maintain the alignment (Paragraphs 93, 106-110, 144-146, 167-180).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 24, 26-32, 34-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuma (USPG Pub No. 2014/0300864) in view of Sasaki et al. (EP 3150109 A1), hereinafter “Sasaki”.
Regarding claim 21, Fukuma discloses an ophthalmic device (1) comprising: an illumination module arranged to scan light across a region of the retina of a subject's eye to illuminate said region when the pupil of the eye is disposed at a focal point of the illumination module (Paragraphs 62, 69, 75-80, 93, 94, 167-180), the illumination module comprising: a reflecting face (42) arranged to reflect light emitted by an emission section and to scan the light in a specific direction by changing orientation (Paragraph 69); and a mirror face (44/46) arranged to reflect the light that has been reflected by the reflecting face (42) onto the retina of the subject's eye when the subject's eye is placed at a focal point of the mirror face (44/46) during use of the ophthalmic device (Paragraph 67); a pupil alignment module arranged to align the pupil of the eye with the focal point (Paragraphs 167-180); a pupil alignment maintenance module arranged to, following the alignment of the pupil with the focal point by the pupil alignment module, monitor a position of the pupil relative to the focal point and maintain the alignment of the pupil with the focal point based on the monitored position (Paragraphs 93, 106-110, 144-146, 167-180); a retina scan location alignment module arranged to align a scan location of the illumination module on the retina to a target scan location while the alignment of the pupil with the focal point is being maintained by the pupil alignment maintenance module, wherein the illumination module is arranged to perform a scan at the target scan location to illuminate a region of the retina at the target scan location (Paragraphs 62, 92-95, 106-110, 144-146, 167-180); and a retina scan location maintenance module arranged to maintain the scan location at the target scan location by performing, while the alignment of the pupil with the focal point is being maintained by the pupil alignment maintenance module (Paragraphs 62, 92-95, 106-110, 144-146, 167-180), processes of: acquiring retinal feature information from a monitored portion of the retina (see Fig. 8D); processing the acquired retinal feature information to generate scan location correction information (Paragraphs 165-169); and maintaining the scan location at the target scan location using the generated scan location correction information (Paragraphs 170-176). Fukuma discloses the claimed invention, but does not specify a concave mirror face. In the same field of endeavor, Sasaki discloses a concave mirror face (Paragraphs 56, 75, 89). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Fukuma with a concave mirror face of Sasaki for the purpose of providing a device with an improved optical system capable of capturing quality wide-range images (Paragraph 5).
Regarding claim 22, Fukuma further discloses wherein the pupil alignment module is arranged to align the pupil of the eye with the focal point by monitoring the position of the pupil relative to the focal point and, based on the monitored position, adjusting the focal point of the illumination module so as to bring the focal point into alignment with the pupil; or generating, based on the monitored position, at least one of: signals to cause the subject to move the eye so that the pupil is brought into alignment with the focal point; and signals to cause an operator of the ophthalmic device to control the focal point of the illumination module so as to bring the focal point into alignment with the pupil (Paragraphs 93, 106-110, 144-146, 167-180).  
Regarding claim 24, Fukuma further discloses wherein the pupil alignment maintenance module is arranged to maintain the alignment of the pupil with the focal point by monitoring the position of the pupil relative to the focal point and: adjusting the focal point of the illumination module, based on the monitored position, so as to maintain the alignment; or generating, based on the monitored position, at least one of: signals to cause the subject to move the eye so as to maintain the alignment; and signals to cause an operator of the ophthalmic device to control the focal point of the illumination module so as to maintain the alignment (Paragraphs 93, 106-110, 144-146, 167-180).  
Regarding claim 26, Fukuma further discloses wherein the pupil alignment maintenance module is arranged to maintain the alignment of the pupil with the focal point by monitoring the position of the pupil relative to the focal point and generating, based on the monitored position, the at least one of the signals to cause the subject to move the eye so as to maintain the alignment, and the signals to cause the operator of the ophthalmic device to control the focal point of the illumination module so as to maintain the alignment, and wherein the signals comprise at least one of audio signals, visual signals and tactile feedback signals (Paragraphs 93, 106-110, 144-146, 167-180).  
Regarding claim 27, Fukuma further discloses wherein the retina scan location alignment module is arranged to align the scan location of the illumination module on the retina to the target scan location by (Paragraphs 165, 166): determining an offset indicator that is indicative of an offset between a designated scan location on the retina and an initial scan location of a scan performed by the illumination module (Paragraphs 64, 120, 165-169); and controlling the illumination module, based on the determined offset indicator, to move the scan location of the illumination module from the initial scan location to a destination scan location that is closer to the designated scan location than is the initial scan location, the destination scan location being the target scan location (Paragraphs 93, 94, 175-178).  
Regarding claim 28, Fukuma further discloses wherein the ophthalmic device further comprises a target display module (39) arranged to display a target to the subject for setting the gaze direction of the subject's eye (Paragraphs 59, 61), and wherein the retina scan location alignment module is arranged to align the scan location of the illumination module on the retina to the target scan location by (Paragraphs 64, 165-169): determining an offset indicator that is indicative of an offset between a designated scan location on the retina and an initial scan location of a scan performed by the illumination module (Paragraphs 93, 94, 120, 175-178); and controlling the target display module, based on the determined offset indicator, to display the target so as to set the gaze of the subject's eye in a gaze direction which brings the scan location of the illumination module into alignment with the target scan location (Paragraphs 59, 61, 86, 235).  
Regarding claim 29, Fukuma further discloses wherein the retina scan location maintenance module is arranged to maintain the scan location at the target scan location (Paragraphs 165, 166) by: acquiring, as the retinal feature information, images of the monitored portion of the retina while the scan is being performed by the illumination module (Paragraph 111); generating, as the scan location correction information, indications of respective offsets between a designated scan location and scan locations of the acquired images on the retina (Paragraphs 120-125, 205-209); and controlling the illumination module, based on the scan location correction information, to maintain the scan location at the target scan location (Paragraphs 120-125, 205-209).  
Regarding claim 30, Fukuma further discloses further comprising: a target display module (39) arranged to display a target to the subject for setting the gaze direction of the subject's eye (Paragraphs 59, 61), wherein the retina scan location maintenance module is arranged to maintain the scan location at the target scan location (Paragraphs 64, 165-169) by: acquiring, as the retinal feature information, images of the monitored portion of the retina while the scan is being performed by the illumination module (Paragraph 111); generating, as the scan location correction information, indications of respective offsets between a designated scan location and scan locations of the acquired images on the retina (Paragraphs 120-125, 205-209); and controlling the target display module, based on the scan location correction information, to vary a characteristic of the displayed target so as to maintain the gaze direction of the subject's eye and keep the scan location at the target scan location (Paragraphs 59, 61, 86, 235).  
Regarding claim 31, Fukuma further discloses further comprising a target display module arranged to display a target to the subject for setting the gaze direction of the subject's eye (Paragraphs 59, 61).  
Regarding claim 32, Fukuma further discloses wherein the target display module is arranged to display a target to the subject for setting the gaze direction of the subject's eye along a central gaze direction (Paragraphs 59, 61), and wherein: the pupil alignment module is arranged to align the pupil of the eye with the focal point while the target display module is displaying the target to set the gaze direction of the subject's eye along the central gaze direction (Paragraphs 93, 106-110, 144-146, 167-180); and the pupil alignment maintenance module is arranged to, following the alignment of the pupil with the focal point by the pupil alignment module and while the target display module is displaying the target to set the gaze direction of the subject's eye along the central gaze direction, monitor the position of the pupil relative to the focal point and maintain the alignment of the pupil with the focal point based on the monitored position (Paragraphs 93, 106-110, 144-146, 167-180).  
Regarding claim 34, Fukuma further discloses wherein: the retina scan location alignment module is arranged to align the scan location of the illumination module on the retina to the target scan location while the alignment of the pupil with the focal point is being maintained by the pupil alignment maintenance module and while the target display module is displaying the target to set the gaze direction of the subject's eye along the central gaze direction (Paragraphs 59, 61, 93, 106-110, 144-156, 167-180); and the retina scan location maintenance module is arranged to maintain the scan location at the target scan location while the scan is being performed at the target scan location by the illumination module and while the target display module is displaying the target to set the gaze direction of the subject's eye along the central gaze direction (Paragraphs 59, 61, 93, 106-110, 144-156, 167-180).  
Regarding claim 35, Fukuma further discloses further comprising: an imaging module arranged to scan light across a second region of the retina via the focal point and receive light reflected from the second region when the eye is disposed at the focal point (Paragraphs 111, 192-195), wherein the retinal scan location alignment module is arranged to align the scan location of the illumination module on the retina to the target scan location, while the alignment of the pupil with the focal point is being maintained by the pupil alignment maintenance module (Paragraphs 192-195), by: determining an offset indicator that is indicative of an offset between a designated scan location of the imaging module on the retina and an initial scan location of a scan performed by the imaging module (Paragraphs 120-123, 194-197); and controlling the imaging module, based on the determined offset indicator, to move the scan location of the imaging module from the initial scan location to a destination scan location that is closer to the designated scan location than is the initial scan location, the target scan location of the illumination module being the scan location of the illumination module while the scan location of the imaging module is the destination scan location, wherein the scan location of the illumination module has a predetermined positional relationship to the scan location of the imaging module during concurrent operation of the illumination module and the imaging module (Paragraphs 192-199, 267).  
Regarding claim 36, Fukuma further discloses wherein the retina scan location maintenance module is arranged to maintain the scan location of the illumination module at the target scan location by performing, while the alignment of the pupil with the focal point is being maintained by the pupil alignment maintenance module and during the performance of the scan at the target scan location by the illumination module (Paragraphs 59, 61, 93, 106-110, 144-156, 167-180), processes of: acquiring from the imaging module, as the retinal feature information, a sequence of images of the retina at the destination scan location (Paragraphs 239-244); processing the sequence of images acquired by the imaging module to generate the scan location correction information (Paragraphs 239-247); and maintaining the scan location of the imaging module at the destination scan location using the generated scan location correction information (Paragraphs 239-247).  
Regarding claim 37, Fukuma further discloses wherein the retina scan location maintenance module is arranged to maintain the scan location of the illumination module at the target scan location by: processing the acquired sequence of images to generate, as the scan location correction information, retinal position tracking information that is indicative of a movement of the retina during the acquisition of the sequence images, the sequence of images being processed by: (i) receiving at least one image of the retina; (ii) calculating a cross-correlation between a reference image and an image based on the at least one received image to acquire an offset between the image and the reference image; and repeating processes (i) and (ii) to acquire, as the retinal position tracking information, respective offsets for the images in the sequence; and maintaining the scan location of the imaging module using the acquired retinal tracking information (Paragraphs 59, 61, 93, 106-110, 144-156, 167-180, 239-247).  
Regarding claim 40, Fukuma further discloses wherein the imaging module comprises a scanning laser ophthalmoscope, and the illumination module is further arranged to receive light reflected from the region of the retina so as to acquire an image of the region, the illumination module comprising one of an optical coherence tomography imaging device, a high-density scanning laser ophthalmoscope, and a high-density confocal scanning laser ophthalmoscope (see Fig. 1, Paragraphs 245-249).   
Prior Art Citations
               Plaian et al. (USPG Pub No. 2017/0251918), Van de Velde (USP No. 7,703,922) and Yamada (USP No. 7,637,615) are each being cited herein to show an ophthalmic device and a method of operating said device that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/30/2022